Mr. Chief Justice Walker delivered the opinion of the Court: In this ease the evidence clearly fails to show that Burdick had any notice of any fraud, if any existed, in the previous sale, when he purchased of McDowell. Burdick purchased for value, without notice of any fraudulent intent on the part of Robinson or McDowell. lie paid a sufficient consideration, received a deed, and went into possession before Spicer filed his transcript to obtain a lien against his debtor, Robinson. Thus it will be seen that Robinson had conveyed the land, and, whether fraudulently or not, to McDowell, all the title had passed to Burdick before Spicer filed his transcript. He ivas the owner by purchase in good faith without notice, and Spicer acquired no lien against the land, because Burdick owned it, and Robinson had no interest therein upon which the judgment could operate as a lien. Even if the sale from Robinson to McDowell was fraudulent, and contrived to hinder and delay the creditors of Robinson, still, when Burdick purchased in good faith for value, and went into possession, he acquired title as against the creditors, as though the transaction was fair and honest between McDowell and Robinson. Burdick’s good faith in purchasing the title purified it from the taint of its previous fraud, and the demands of justice require this to be so, as it would be a fraud on such a purchaser, acting in good faith, to sweep away property thus acquired, when he had applied at all known sources of information, and learned the title was clear, by a debt owing by a previous grantor, for his fraud, of which the innocent purchaser could not learn. But there are a great number of authorities which hold that such an innocent purchaser must and will be protected; nor are there, so far as we know, any to the contrary. Burdick, then, having purchased free from any lien or claim of the creditors, to subject the land to their debts, he could convey to another the title he tlins obtained, in the like condition in which he received it. This is so clearly the law, that it needs the citation of no authorities in its support. The title having become pure and clear in his hands, he could unquestionably transmit such a title to a grantee. It satisfactorily appears that Burdick paid for the premises by releasing it from a deed of trust to secure a debt which amounted to about $1200, and selling to McDowell a house and lot in Hew Boston for the balance of what was called a consideration of $2000. McDowell, when he purchased of Robinson, had assumed to pay off the deed of trust to Edwards as a part of the consideration, and to pay $400, and there is no dispute that the claim of Edwards was a fair and honest incumbrance. There being no question that Burdick paid the Edwards debt, and the balance of the purchase money being paid in property or otherwise, and obtaining possession before complainant tiled his transcript, he took free from the claim of appellant, and being, as we have seen, a bona fide purchaser when he sold back to McDowell he could undoubtedly take a mortgage that would secure the purchase money. Whether McDowell had been previously engaged in assisting to defraud Robinson’s creditors or not, could not affect Burdick’s mortgage on the land to secure his debt for the purchase and loaned money, amounting to over $2000, which, from the evidence, we think, is more than the land is worth. It would be highly inequitable and unjust to declare this mortvasu void, when Burdick owned the land free from all incumbrance when he sold to McDowell, whatever he might have previously done. To do so, it would have been necessary to have connected both McDowell and Burdick with Robinson’s fraudulent purposes. But whatever the evidence may show as to Robinson and McDowell, we think it fails to show Burdick participated in or had notice of any intended fraud when the conveyance was made by Robinson to McDowell. He must be protected in his purchase, and the proceeds of the sale, which are a lien on the land, and that lien in favor of appellee, must be preserved. The decree of the court below is affirmed. Deoree affirmed.